 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LOUREECE STONE CLARK,                              No. 2:18-cv-2948 AC P
12                        Petitioner,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                        Respondent.
17

18           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of

19   mandamus pursuant to 28 U.S.C. § 1651. Petitioner has not, however, filed an in forma pauperis

20   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

21   will be provided the opportunity to either submit the appropriate affidavit in support of a request

22   to proceed in forma pauperis or submit the appropriate filing fee.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

26   failure to comply with this order will result in a recommendation that this action be dismissed;

27   and

28   /////
                                                         1
 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: November 16, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
